—In an action for a divorce and ancillary relief, the defendant appeals from an amended judgment of the Supreme Court, Orange County (Peter C. Patsalos, J.), entered November 5, 1998, which, inter alia, directed him to pay 75% of the cost for a full time babysitter and awarded the plaintiff counsel fees.
Ordered that the amended judgment is affirmed, with costs.
Under the circumstances of this case, we find that the cost of a full time babysitter is a reasonable child care expense (see, Nolan v Nolan, 215 AD2d 795).
The defendant’s remaining contentions are without merit. S. Miller, J. P., Krausman, Florio and H. Miller, JJ., concur.